        Case 2:18-cv-20114-HB Document 23 Filed 07/27/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE         :    MDL NO. 2848
 LIVE) PRODUCTS LIABILITY                :
 LITIGATION                              :
 _____________________________           :
 THIS DOCUMENT RELATES TO:               :
                                         :
 EMILY SANSONE                           :
                                         :    CIVIL ACTION NO. 18-20114
                   v.                    :
                                         :
 MERCK & CO., INC., et al.               :    ___________________________

                         PRETRIAL ORDER NO. 367

           AND NOW, this 27th day of July, 2021, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that:

           (1) the motion of Merck & Co., Inc. and Merck Sharp

& Dohme Corp. (together, “Merck”) for summary judgment on

statute of limitations grounds on plaintiff’s claims for product

liability defective design, product liability failure to warn,

negligence, and negligent misrepresentation (MDL Doc. # 741) is

DENIED; and

           (2) the motion of Merck for summary judgment on

plaintiff’s claims for breach of implied warranty and for breach

of express warranty (MDL Doc. # 739) is GRANTED.

                                        BY THE COURT:


                                        /s/ Harvey Bartle III
                                        ______________________________
                                                                    J.
